785 F.2d 311
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.WILLIAM WALKER, JR., Plaintiff-Appellantv.CITY OF BOWLING GREEN, KENTUCKY; DALE GOINS, PATROLMAN #173;JUDGE HENRY POTTER; STEVE WILSON AND JUDGE THOMASLEWIS, Defendants-Appellees.
85-5681
United States Court of Appeals, Sixth Circuit.
1/27/86
ORDER

1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and the record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Upon review of the record, it does not appear that the district court erred in dismissing the complaint.  Appellant's civil rights complaint and amended complaint sought $100 million in damages for the alleged false arrest and emergency mental detention which occurred in July of 1984.  Appellant also sought to have the 1981 conveyance of property to St. Joseph Roman Catholic Church set aside and to join parties to the action who allegedly violated his civil rights in 1980.  The district court denied appellant's motion to set aside the conveyance of property, denied the motion to join parties and dismissed the action.


3
It is ORDERED that the judgment of the district court is affirmed for the reasons stated in the district court's orders entered May 3, 1985, and June 17, 1985.  Rule 9(d)(3), Rules of the Sixth Circuit.